The plaintiff in error, hereinafter called defendant, was convicted in the district court of Cleveland county of assault with intent to rape, and was sentenced to serve a term of two years in the state penitentiary.
Defendant was charged with an assault with intent to rape a young girl of the age of 6 years. He was at the time 18 years old. The evidence is insufficient to sustain the judgment. It wholly fails to show an assault with intent to have sexual intercourse. To the contrary, it shows an intent to take indecent liberties with the person.
Instruction No. 9 of the court invades the province of the jury, and is erroneous; but, from the view we take of the entire case, it is unnecessary to discuss it. The record makes out a case of aggravated assault and battery. Under authority of the case of Lebo v. State, 40 Okla. Crim. 116, 267 P. 288, the judgment is reduced from an assault with intent to rape to an assault and battery, and the judgment fixed at the maximum fine of $100 and 30 days in the county jail.
As so modified, the case is affirmed.
CHAPPELL, J., concurs.
DAVENPORT, J., absent, not participating. *Page 136